Citation Nr: 0431292	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The veteran had active service from October 1944 to 
November 1946 and again from August 1947 to June 1950.  He 
died October [redacted], 1999.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant filed a 
notice of disagreement (NOD) in January 2000.  She was issued 
a statement of the case (SOC) in February 2000.  A 
substantive appeal (VA Form 9) was received in March 2000.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death and DIC benefits was received in 
October 1999.  

2.  The death certificate lists the immediate cause of death 
as respiratory failure, due to or as a consequence of 
pneumonia-aspiration, due to or as a consequence of sepsis, 
due to or as a consequence of chronic obstructive pulmonary 
disease (COPD).  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling, since November 29, 1990; an 
appendectomy scar; malaria and shell fragment wounds, scar, 
right leg, rated as noncompensable, since June 1950.  

4.  COPD, nor any other respiratory disorder was shown to 
have been present in service or found to be otherwise related 
to service.  

5.  There was no competent medical evidence to show that any 
of the veteran's service-connected disabilities caused or 
contributed to his death.  

6.  The veteran was not rated totally disabled due to any of 
his service-connected disabilities for 10 continuous years 
immediately preceding his death.  

7.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor may his death be presumed to have been related to 
service.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).  

2.  The criteria for entitlement to DIC benefits under the 
provisions of §38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (1999, 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
appellant of the types of evidence needed to substantiate her 
claim for the veteran's cause of death and DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  Furthermore, the RO sent a 
letter in July 2002, which asked her to submit certain 
information, and again informed her of the elements needed to 
substantiate a death benefits claim.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant sent VA 
a letter in July 2002 indicating, in pertinent part, that all 
the information she had, had been provided, and that the 
veteran had received all of his care at the VA Medical 
Center.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of her claim.  While that did not occur here, primarily 
because the VCAA had not been implemented at the initial 
adjudication of this claim, content complying notice was 
eventually accomplished, together with proper subsequent VA 
process.  The appellant was also provided an opportunity to 
testify at a hearing, which she declined.  In view of this, 
the appellant is not considered prejudiced by any defect in 
the timing of the VCAA notice.

With respect to VA's duty to assist the claimant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to her claim not already of record, and 
there are no known additional records to obtain.  And she has 
asserted, she has no other evidence to present.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An opinion was 
not requested in connection with this claim.  It was not 
needed because the evidence does not show that the veteran's 
cause of death was the result of a service-connected 
disability or that there was a nexus between his death and 
service.  Further, the determination of DIC benefits pursuant 
to 38 U.S.C.A. § 1318 is made based on the law, and does not 
require medical evidence or an opinion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds that VA has satisfied its duties to inform 
and assist the appellant.  

II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran's death certificate reflects he died in October 
1999, at age 85.  The immediate cause of death was 
respiratory failure, due to or as a consequence of pneumonia-
aspiration, due to or as a consequence of sepsis, due to or 
as a consequence of COPD.  Severe esophagitis was listed as 
contributing to death, but not resulting in the underlying 
cause.  An autopsy was performed, which also showed the 
presence of pneumonia, coronary artery disease and pulmonary 
edema.  During his lifetime, the veteran was service-
connected for PTSD rated as 100 percent disabling, since 
November 29, 1990; an appendectomy scar; malaria and shell 
fragment wounds, scar, right leg, each rated as 
noncompensable, since June 1950.  

The appellant claims that the veteran's death was due to 
service.  

The veteran's terminal hospital records show that he was 
admitted to the VA Medical Center, Topeka, Kansas, in August 
 1999 with a chief complaint of vomiting for one day.  He had 
vomited small amounts of blood per report of his wife 
throughout the day and once he was seen in the emergency 
room, he had another bout of hematemesis.  There was also a 
history of coughing yellow-green sputum.  He underwent a CT 
scan of the abdomen to rule out a perforated viscus.  The CT 
scan reported a gangrene gallbladder.  He was transferred to 
the Leavenworth VA Medical Center (VAMC) to have a 
cholecystectomy.  On the day prior to his return to Topeka, 
VAMC, it was noted that he had a severe gastrointestinal 
bleed, and underwent a transfusion.  Upon his return, he had 
various cultures drawn, and chest x-rays, to evaluate the 
cause of his infections.  Chest x-rays showed an infiltrate.  
He was given antibiotics.  He underwent an EGD which showed 
severe esophagitis.  He was given bronchodilators for his 
COPD, and oxygen and antibiotics for his pneumonia.  He was 
found to be prone to aspiration, despite aspiration 
precautions.  Despite treatment, his condition deteriorated.  
He was placed on a do not resuscitate order and succumbed to 
his illness on October [redacted], 1999.  

A review of the record reveals no findings, treatment, or 
diagnosis for COPD or any other respiratory condition during 
service.  The veteran had been service-connected for PTSD, 
malaria, and various scars none of which were involved in the 
veteran's ultimate demise.  

Considering all of this, it has been the appellant's 
statement on the initial claim for benefits indicating that 
the veteran's death was the result of service and nothing 
more.  However, laypersons cannot provide testimony when an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

No physician has offered an opinion that any of the 
disabilities listed on the veteran's death certificate are in 
any way related to service.  Nor has any physician offered an 
opinion that any of the veteran's service-connected 
disabilities had any relationship to the cause of his death.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not established.

III.  DIC benefits under the provisions of 38 U.S.C.A. § 1318 

As previously set forth, the veteran served on active duty 
from October 1944 to November 1946 and again from August 1947 
to June 1950.  He died in October 1999.  Review of the claims 
file shows that he was service-connected for PTSD, rated as 
100 percent disabling, since November 29, 1990; malaria; 
shell fragment wounds, scar, right leg, and an appendectomy 
scar rated as noncompensable, since June 1950.  The combined 
evaluation for the veteran's service-connected disabilities 
was 100 percent.  

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  The widow of a deceased veteran may be 
entitled to DIC as if the veteran's death were service 
connected where the veteran's death was not caused by his own 
willful misconduct and he was in receipt of or entitled to 
receive (or but for receipt of military retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that was either:  
(1) continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. 
§ 1318, was amended effective January 21, 2000.  See 65 Fed. 
Reg. 3388 (January 21, 2000).  In this case, the changes to 
38 C.F.R. § 3.22(a) were interpretive only.  In other words, 
VA's comments merely explained or clarified the Department's 
intent in enacting the regulation, and the substance of the 
regulation remained the same.  

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
section 1318, to award DIC benefits where the veteran merely 
had hypothetical, as opposed to actual, entitlement to 
compensation.  See 65 Fed. Reg. 3388-3392 (January 21, 2000).  
The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  In 
light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that entitlement to section 1318 
DIC benefits cannot be established by way of hypothetical 
entitlement, no matter when this claim was filed.  Cf. 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive basis could not be 
applied if it would lead to a less advantageous result to the 
appellant).  

The prior version of § 3.22 had stated that DIC benefits 
would be provided when a veteran "was in receipt of or for 
any reason . . . was not in receipt of but would have been 
entitled to receive compensation at the time of death."  38 
C.F.R. § 3.22(a)(2) (1999) (emphasis added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions, including providing for the 
reopening of claims only on grounds of CUE.  38 C.F.R. § 3.22 
(2002).  The revised 38 C.F.R. § 3.22 limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining "entitled to 
receive" to mean that, at the time of death, the veteran had 
a service-connected disability rated by VA as totally 
disabling, but was not actually receiving compensation 
because:  (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness of the veteran; (3) the veteran had not 
received total disability compensation solely because of 
clear and unmistakable error in a VA decision; (4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to receive 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (2002).

The Board's interpretation is confirmed by a by the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) in 
which that Federal Circuit stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2002), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

At the time of his death in 1999, the veteran was rated 100 
percent disabled due to PTSD since November 1990, the date of 
receipt of his original claim for service connection for 
PTSD.  This is a period of less than 10 years.  The appellant 
has not argued that there was any clear and unmistakable 
error in the original 1991 rating decision that awarded the 
100 percent rating.  Therefore, under the law, the 
appellant's claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



